Citation Nr: 1115173	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-30 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for allergic rhinitis and sinusitis, claimed as sinus infection from a gas chamber. 

2. Entitlement to service connection for anxiety disorder, claimed as anxiety and nervousness. 


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION


The Veteran had active service from April 2004 to June 2004. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia, which denied service connection for an anxiety disorder and sinusitis. 

In November 2009 the Board remanded the claims for adequate VA examinations.  There was substantial compliance with the remand as to the issue of service connection for sinusitis and allergic rhinitis.  Stegall v. West , 11 Vet. Ap. 268 (2008).  38 C.F.R. § 19.9 (2010). 

The issue of service connection for anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that allergic rhinitis and sinusitis first manifested during active duty service or were caused by or related to service.


CONCLUSION OF LAW

The criteria for service connection for allergic rhinitis and sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A May 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's service treatment records and VA medical treatment records  have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA physical examinations for sinusitis were conducted in July 2005 and March 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for evaluation purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The March 2010 VA examination reviewed the claims file, provided a complete opinion and complied with the Board's November 2011 remand.   The VA psychiatric examinations in July 2005 and March 2010 are inadequate and are addressed in the remand below. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  




Analysis 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he has sinus infections due to exposure to gas chambers in service.  There is, however, no evidence of exposure to gas in service reflected in the record. 

Service treatment records indicate that the Veteran was treated for cold symptoms and upper respiratory ailments, to include congestion, cough and stuffy nose during his two months in service.  

There are no records of private or VA treatment for any sinus conditions since discharge from service in 2004. 

A July 2005 VA examination diagnosed allergic rhinitis and sinusitis, however, no opinion was provided and an additional VA examination was required.  

At a March 2010 VA examination the Veteran reported that he has had problems with nasal congestion and sinusitis intermittently since service.  He reported occasional symptoms of nasal congestion depending on what he eats or his activities.  The Veteran stated he had been on antibiotics maybe three times in the six years since service, and that he does not take medicine regularly for his symptoms.  The Veteran did not identify any treating physicians, private or VA, and the record does not contain any evidence of private or VA treatment.  He also reported nosebleeds every three to six months and monthly headaches.  

The examiner reviewed the claim file, including service treatment records and considered the Veteran's reported history of occasional symptoms of nasal congestion and sinus related headaches.  The examiner diagnosed the Veteran with rhinitis with sinus congestion and opined that it was less likely than not that the rhinitis with sinus congestion was related to his two months of military service in 2004.   The examiner explained that his in service treatment was for various acute upper respiratory infections and there was no evidence of a chronic medical problem.  

In sum, the Veteran is currently diagnosed with rhinitis with sinus congestion that are less likely than not related to service.  In service he complained of cold symptoms, to include congestion, cough and stuffy nose and was treated for upper respiratory infections.  The VA examiner opined that the Veteran's in service upper respiratory ailments were acute, not chronic.  As there is no chronic disease in service, vaguely described similar symptoms post service reported by the Veteran (with no evidence of treatment of record) are not a basis for service connection.  38 C.F.R. § 3.303(b).  Post service, the Veteran reported experiencing intermittent nasal congestion, occasional antibiotic treatment, and monthly headaches.  Other than the Veteran's vague, unsupported, statements there is no evidence of a continuity of symptomatology since service.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for rhinitis with sinus congestion is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for allergic rhinitis and sinusitis, claimed as sinus infection from a gas chamber, is denied.


REMAND

The November 2009 Board remanded the claim for an adequate VA examination. 

In March 2010 a VA psychiatric examination was conducted.  The VA examiner found that the Veteran had a mental health condition prior to beginning service in April 2004 based on the Veteran's report that he received counseling for emotional problems in 1994 and his statement in October 2004 that he had experienced anxiety for "a long time."  The examiner based her conclusion that the Veteran's anxiety preexisted service only on his statements.  The Veteran's statements of a preexisting disability, alone, are not sufficient to establish clear and unmistakable evidence of a preexisiting disability.  

In general, the Veteran is presumed to have been sound upon entry to active service where no preexisting condition is noted upon entry into service.  See 38 U.S.C.A. §§ 1111, 1137.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Board finds that the presumption of soundness is not rebutted and the Veteran was sound upon entry to service.  The relevant questions are whether the Veteran's current anxiety began in service or was caused by service.  

The March 2010 VA examination was to provide an opinion as to whether the Veteran's anxiety became manifest in service.  The examiner found that it did not, based on her finding that the condition existed prior to service.  The VA examination is inadequate. 

An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a mental disorders examination by an appropriate medical professional.

The Board has found that the Veteran's anxiety disorder did not exist prior to service.  The examiner is to provide a diagnosis of any current mental disorder, specifically considering and commenting on the July 2005 VA examination report which diagnosed an anxiety disorder.  If the examiner concludes that there is no current mental disorder, a cogent rationale must be provided, considering and discussing all relevant evidence of record.  If the examiner diagnoses a current mental disorder, an opinion as to whether it is as least as likely as not that such disorder first manifested in service or is related to service must be provided, supported by a cogent rationale.   

2.  After undertaking any other development deemed essential, readjudicate the Veteran's claim for service connection for anxiety disorder with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, provide him with a supplemental statement of the case and give him time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


